 



Power of Attorney

 

Lee Chong Kuang is the holder of 50% of the entire registered capital in
Greenpro Synergy Network Limited (the “Company”) (“My Shareholding”), hereby
irrevocably authorize Greenpro Holding Limited (“Lender”) to exercise the
following rights relating to My shareholding during the term of this Power of
Attorney:

 

Lender is hereby authorized to act on behalf of myself as my exclusive agent and
attorney with respect to all matters concerning My Shareholding, including
without limitation to:

 

1) attend shareholders’ meetings of Company;

 

2) exercise all the shareholder’s rights and shareholder’s voting rights I am
entitled to under the laws of Hong Kong SAR and Company’s Articles of
Association, including but not limited to the sale or transfer or pledge or
disposition of My Shareholding in part or in whole; and

 

3) designate and appoint on behalf of myself the legal representative, director,
supervisor and other senior management members of Company.

 

Without limiting the generality of the powers granted hereunder, Lender shall
have the power and authority under this Power of Attorney to execute the
Transfer Contracts stipulated in Exclusive Option Agreement, to which I am
required to be a party, on behalf of myself, and to effect the terms of the
Share Pledge Agreement and Exclusive Option Agreement, both dated the date
hereof, to which I am a party.

 

   

 

 

Strictly Confidential

 

 



 

All the actions associated with My Shareholding conducted by Lender shall be
deemed as my own actions, and all the documents related to My Shareholding
executed by Lender shall be deemed to be executed by me. We hereby acknowledge
and ratify those actions and/or documents by Lender.

 

Lender is entitled to re-authorize or assign its rights related to the aforesaid
matters to any other person or entity at its own discretion and without giving
prior notice to me or obtaining My consent.

 

This Power of Attorney is coupled with an interest and shall be irrevocable and
continuously valid from the date of execution of this Power of Attorney, so long
as I am the shareholder of Company.

 

During the term of this Power of Attorney, We hereby waive all the rights
associated with My Shareholding, which have been authorized to Lender through
this Power of Attorney, and shall not exercise such rights by myself.

 

  Lee Chong Kuang         By: /s/ Lee Chong Kuang           June 13, 2016

 

Witness: /s/ Loke Che Chan, Gilbert         Name:  Loke Che Chan, Gilbert      
  June 13, 2016  

 

   

 



 



 